DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  
The recitation “wherein the nanoemulsion comprises” appears in line 2 of claim 15 is repeated in line 3 of claim 15, the repeated phrase should be removed.    
Appropriate correction is required.

Claims 4, 7, 12, and 17 objected to because of the following informalities:  
The recitation “saponis” should be corrected to “saponins”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. Faraci (WO 2018152334 A1 published on 08/23/2018, hereafter referred to as “Faraci”).

Note: Claim number in parenthesis (claim #) refer to the instant claims.

Faraci disclose compositions comprising at least one active ingredient, wherein the active ingredient is cannabinoid, cannabinoid extract, terpene, terpene extract, or other active ingredient, and a surfactant, as well as methods of making and using the same [Page 1 Line 8-12]. 

With regards to the active ingredients, Faraci disclose that the composition comprises a cannabinoid or cannabinoid extract and a surfactant [Page 4 Line 19], wherein the cannabinoid is THC, the cannabinoid is CDB, or the cannabinoids are THC and CBD [Page 48 Line 10-12], wherein a unit dose comprises 1-10 mg THC [Page 53 Line 22]. Faraci disclose that the composition form emulsions, preferably nanoemulsions [Page 11 Line 23-26], wherein the average particle size is less than 500 nm [Page 37 Line 29] (Claims 1, 2, 3, 10, 11, 15, 16).
With regards to the surfactant, Faraci disclose that the surfactant is selected from quillaia/quillaja saponins, quillaia extract, PEG 8 stearate, etc., or a combination thereof [Page 14 Line 10] (Claims 1, 2, 4, 10, 12, 15, 17).
	 	
With regards to the encapsulator, Faraci disclose that the composition may further comprises viscosity modifying agents [Page 44 Line 3-4], wherein the viscosity modifying agents include unmodified starches, pregelatinized starches, crosslinked starches, etc. [Page 44 Line 10-11] (Claims 1, 2, 5, 10, 13, 15, 18).
While the prior art does not specifically teach that viscosity modifying agents are encapsulators, the instant specification recites:
“Encapsulator” refers to a compound that facilitates confinement of one molecule within a larger molecule or collection of molecules. Nonlimiting examples of encapsulators include: modified food starch, unmodified starch, and maltodextrose and combinations thereof [0034].

With regards to the carrier, Faraci disclose that the composition comprises a cannabinoid or cannabinoid extract, a surfactant, and optionally a fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof [Page 17 Line 7-11], wherein triglyceride include a medium chain triglyceride or a long chain triglyceride [Page 4 Line 21-24]. Faraci disclose that the fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof is an oil [Page 17 Line 24-25]. Faraci disclose that the oil comprising an MCT and/or LCT may be selected from the group consisting of borage oil, castor oil, coconut oil, cottonseed oil, soybean oil, etc. [Page 33 Line 11 -14] (Claims 1, 2, 6, 10, 14, 15, 19). 
While the prior art does not specifically teach that the agents above are carriers, the instant specification recites:
“Carrier” refers to a compound that encapsulates another compound in an emulsion. Non-limiting examples of carriers include: long-chain triglycerides; and, medium-chain triglycerides [0035].

	With regards to the flow aid, Faraci disclose that the composition may comprise a semi-solid inducer, e.g., colloidal silicon dioxide, granulated fumed silicas, precipitated silicas, amorphous silica gel, magnesium aluminum silicates, sodium magnesium aluminum silicates, microcrystalline cellulose, talc, dicalcium phosphate anhydrous, isomaltose and combinations thereof [Page 44 Line 27-30] (Claim 1).

	With regards to the sweetener, Faraci disclose a beverage additive product comprising the composition wherein the active ingredient(s) of the beverage additive can contain one or more cannabinoid(s), terpene(s) or any other active ingredient of cannabis plant extract. Faraci disclose that in addition to a surfactant, an optionally an oil, the beverage additive may further contain a flavoring agent, sweetener, or an edible carrier [Page 35 Line 5-10] (Claim 1). 
	
With regard to claims 7, 8, and 9, Faraci disclose a composition comprises a cannabinoid or cannabinoid extract and a surfactant [Page 4 Line 19]. Faraci disclose that the composition is a pharmaceutical composition comprising cannabinoid(s) or cannabinoid extract, wherein the cannabinoid is THC, the cannabinoid is CDB, or the cannabinoids are THC and CBD [Page 48 Line 10-12]. Faraci disclose that the composition comprises a unit dose of 1.0 -10 mg THC [Page 53 Line 22]. Faraci disclose that the surfactant is selected from quillaia/quillaja saponins, quillaia extract, PEG 8 stearate, etc. or a combination thereof [Page 14 Line 10] (Claim 7).
	Faraci disclose that the composition comprises a cannabinoid or cannabinoid extract, a surfactant, and optionally a fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof [Page 17 Line 7-11]. Faraci disclose that the fatty acid, monoglyceride, diglyceride, triglyceride, or a combination thereof is an oil [Page 17 Line 24-25]. Faraci disclose that the oil comprising an MCT and/or LCT may be selected from the group consisting of borage oil, castor oil, coconut oil, cottonseed oil, soybean oil, etc. [Page 33 Line 11 -14]. Faraci disclose that the composition may further comprises viscosity modifying agents [Page 44 Line 4], wherein the viscosity modifying agent includes unmodified starches, pregelatinized starches, crosslinked starches, etc. [Page 44 Line 10-11] (Claims 8, 9). 

Faraci disclose a composition and method for a composition for promoting sleep, reducing stress, and/or reducing anxiety; the composition comprising THC, CBD, CBN and, optionally, at least one additional active ingredient [Page 3 Line 20-23]. Faraci disclose that the active ingredient is a stimulant selected from caffeine or an amphetamine [Page 9 Line 11-12] (Claim 10).

Faraci disclose that the composition is a pharmaceutical composition, preferably an oral dosage form [Page 3 Line 7-9]. Faraci disclose that the compositions comprise at least one active ingredient and a surfactant, wherein the active ingredients include a cannabinoid, cannabinoid extract, terpene, terpene extract, and an anti- insomnia [Page 5 Line 6-9]. Faraci disclose that the anti-insomnia is selected from any one of: melatonin, trazodone, zolpidem, etc. [Page 5 Line 22-23] (Claim 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622